Name: 98/202/EC: Commission Decision of 27 February 1998 to authorise Italy to apply the requirements of section a of Article 4 of Council Directive 64/433/EEC to certain slaughterhouses which handle not more than 2 000 livestock units per year (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural policy;  European Union law;  agri-foodstuffs;  health
 Date Published: 1998-03-14

 Avis juridique important|31998D020298/202/EC: Commission Decision of 27 February 1998 to authorise Italy to apply the requirements of section a of Article 4 of Council Directive 64/433/EEC to certain slaughterhouses which handle not more than 2 000 livestock units per year (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 077 , 14/03/1998 P. 0047 - 0052COMMISSION DECISION of 27 February 1998 to authorise Italy to apply the requirements of section A of Article 4 of Council Directive 64/433/EEC to certain slaughterhouses which handle not more than 2 000 livestock units per year (Only the Italian text is authentic) (Text with EEA relevance) (98/202/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (1) as last amended by Directive 95/23/EC (2), and in particular Article 4(D) thereof,Whereas Directive 64/433/EEC makes it possible for Member States to request for authorisation to apply the requirements of section A of Article 4 to certain slaughterhouses which handle not more than 2 000 livestock units per year;Whereas Italy has sent a request to be authorised to apply the above mentioned regulations for certain slaughterhouses;Whereas these slaugherhouses are situated in regions such as mountain areas suffering from special geographical constraints;Whereas these regions are affected by supply difficulties because there are no other establishments to slaughter animals in order to supply the population of these remote geographical areas with meat;Whereas agricultural activities in these regions are based on animal production and the distances for the transport of the slaughter animals are too long;Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Italy is authorised to apply to requirements of section A of Article 4 of Directive 64/433/EEC to slaughterhouses listed in the Annex of this Decision.Article 2 This derogation is granted on the condition that- the establishments are situated in areas to which access is difficult because transport infrastructure and links with the rest of the country are inadequate to ensure adequate supplies or with particular geographical difficulties,- the transport distance for slaughter animals of their region to a slaughterhouse approved according to Article 10 of Directive 64/433/EEC is longer than the transport distance to the establishments in the annex and the transport takes more than one hour under normal conditions,- the animals slaughtered originate in the region where the slaughterhouse is located,- the throughput of the slaughterhouses is only raised to a level which still guarantees production in compliance with the hygiene rules and the maximum throughput does not exceed 2 000 livestock units per year,- at least one official veterinarian is permanently present during production hours.Article 3 This Decision shall apply from 20 February 1998.Article 4 This Decision is addressed to the Republic of Italy.Done at Brussels, 27 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29. 7. 1964, p. 2012/64.(2) OJ L 243, 11. 10. 1995, p. 7.ANNEX LIST OF SLAUGHTERHOUSES >TABLE>